J-S29002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MAURICE WILLIAMS                           :
                                               :
                       Appellant               :   No. 439 EDA 2019

              Appeal from the PCRA Order Entered January 7, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0501391-2006


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 29, 2020

        Maurice Williams, pro se, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied as untimely his

third petition filed pursuant to the Post Conviction Relief Act (“PCRA”). See 42

Pa.C.S.A. §§ 9541-9546. As we conclude the PCRA court correctly determined

the substantive claim contained in Williams’s petition does not merit relief, we

affirm.
      In summary, Williams entered into an open guilty plea to third-degree

murder. As established during his plea, Williams intended to rob an unlicensed

taxi driver, but during the course of that robbery, he ended up killing the

driver. Williams was 17 years old at the time of the homicide. He pled guilty

to third-degree murder in exchange for the Commonwealth withdrawing a


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S29002-20


charge of first-degree murder.

      On January 24, 2007, Williams was sentenced to a term of seventeen to

forty years of incarceration. Thereafter, this Court affirmed Williams’s

judgment of sentence, and on January 9, 2009, our Supreme Court denied

allowance of appeal. Subsequently, Williams filed a timely first PCRA petition,

which the PCRA court dismissed. We affirmed, and the Pennsylvania Supreme

Court again denied allowance of appeal.

      Several years later, Williams filed a second PCRA petition, alleging that

the Supreme Court of the United States’s decisions in Miller v. Alabama, 132

S.Ct. 2455 (2012), and Montgomery v. Louisiana, 136 S.Ct. 718 (2016),

rendered his guilty plea involuntary. In Miller, the Supreme Court held that

life imprisonment without parole was not a constitutional sentence for

offenders under the age of 18. In Montgomery, the Supreme Court held that

the rule announced in Miller applied retroactively. Williams argued that,

pursuant to Miller, his guilty plea was obtained through the threat of an

unconstitutional sentence of life in prison if he did not plead.

      The PCRA court found Williams’s second PCRA petition to be timely filed

pursuant to 42 Pa.C.S.A. § 9545(b)(1)(iii), the newly recognized constitutional

right exception to the PCRA’s time-bar. However, the court denied relief,

noting that Williams was not serving a life sentence. Williams, acting pro se,

appealed to this Court. Ultimately, we dismissed Williams’s appeal from his

second PCRA petition because he failed to file a brief.


                                      -2-
J-S29002-20


       Williams filed the instant, third petition on March 1, 2018. He alleged

that his appeal from the denial of his second petition was dismissed due to

prison officials failing to provide him with this Court’s orders. He therefore

seeks review of his claim that he was unconstitutionally coerced to plead guilty

under Miller and Montgomery.

       The PCRA court found Williams’s instant PCRA petition to be untimely

and correspondingly issued a notice of dismissal pursuant to Pennsylvania

Rule of Criminal Procedure 907. Williams did not file a response to this notice.

The court then dismissed his third PCRA petition, which is the basis of

Williams’s appeal. After filing his notice of appeal 1, the PCRA court directed

____________________________________________


1 While a notice of appeal must be generally filed within thirty days after the
entry of the order from which the appeal is taken, see Pa.R.A.P. 108(a)(1),
there is some ambiguity surrounding the date in which the PCRA court filed
its order dismissing Williams’s petition and the date when Williams filed his
notice of appeal.
       Although the order denying Williams’s PCRA petition is dated January 7,
2019, and was filed January 7, 2019, there is no additional corroboration as
to when “the clerk of the court or the office of the government unit mail[ed]
or deliver[ed] copies of the order to the parties[.]” Pa.R.A.P. 108(a)(1).
Conversely, as to Williams’s filling date, his notice of appeal features a
handwritten date of February 4, 2019, but a filed date of February 7, 2019.
Moreover, the date on the postage containing his notice of appeal is illegible.
The February 7, 2019 date would run afoul of the thirty-day appeal
requirement.
       Under the prisoner mailbox rule, which allows a pro se and incarcerated
individual to have his or her appeal deemed “filed” on the date he or she
deposits the appeal with prison authorities, our Supreme Court allows us to
accept “any reasonably verifiable evidence” of that incident. Commonwealth
v. Jones, 700 A.2d 423, 426 (Pa. 1997). As Williams is both pro se and
incarcerated, he is a beneficiary of the prisoner mailbox rule. As such, because
we find it more reasonable than not that Williams would have had to have filed



                                           -3-
J-S29002-20


Williams to file his statement of errors complained of on appeal, pursuant to

Pennsylvania Rule of Appellate Procedure 1925(b). Williams complied with this

directive, and the appeal is properly before this Court.

       On appeal, Williams raises two questions for our review, which have

been reordered for ease of disposition:

       1) Did the PCRA court err in failing to conduct fact finding as to
          Williams’s assertion that the government withheld his legal
          mail, thus invoking the government interference exception to
          the PCRA’s time-bar?

       2) Did the PCRA court err in refusing to apply Miller v. Alabama,
          567 U.S. 460 (2012), to Williams’s sentence?

See Appellant’s Brief, at iv.

       Our standard of review is well settled: “[w]hen reviewing the denial of

a PCRA petition, we must determine whether the PCRA court's order is

supported by the record and free of legal error.” Commonwealth v. Smith,

181 A.3d 1168, 1174 (Pa. Super. 2018) (citation omitted). While we generally

are bound by a PCRA court's credibility determinations, we apply a de novo

standard to our review of the court's legal conclusions. See id.

       Before we can address any of the claims in Williams’s petition, we must

first consider his petition’s timeliness. See Commonwealth v. Miller, 102

A.3d 988, 992 (Pa. Super. 2014).

       A PCRA petition, including a second or subsequent one, must be
____________________________________________


his notice of appeal with prison authorities on a date prior to the date that the
PCRA court received it via the United States Postal Service, i.e., before
February 7, 2019, Williams filed his notice of appeal timely.

                                           -4-
J-S29002-20


      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to
      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (some internal

citations and footnote omitted).

      Williams’s judgment of sentence became final on April 8, 2009, ninety

days after the Pennsylvania Supreme Court denied allowance of appeal, and

he sought no further review from the United States Supreme Court. See U.S.

Sup. Ct. Rule 13 (identifying that a petition for a writ of certiorari to review a

judgment must be timely filed within ninety days after entry of judgment or

an order from a state court of last resort denying discretionary review).

Accordingly, as Williams filed his current petition on March 1, 2018, his petition

is facially untimely.

      However, the PCRA does provide three limited exceptions to its rigid

time-bar. See 42 Pa.C.S.A. § 9545(b)(1)(i-iii). The PCRA’s three time-bar

exceptions are as follows:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

                                      -5-
J-S29002-20




      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

Id. A petitioner asserting any one of these exceptions must file a petition

within one year of the date the claim could have first been presented. See 42

Pa.C.S.A. § 9545(b)(2). Nevertheless, if the claim arose prior to December

24, 2017, the petitioner would have only had sixty days to assert that claim.

See id.

      Instantly, Williams identifies a March 2017 incident where he did not

receive an order from this Court directing him to file a brief in support of his

pending appeal. The brief was necessary to facilitate review of his second

PCRA petition, which had been dismissed by the PCRA court. Williams asserts

the prison’s failure to deliver this piece of mail as governmental interference.

See 42 Pa.C.S.A. § 9545(b)(1)(i). He contends that if he had received this

material from the Superior Court, he would have been able to maintain his

prior PCRA action, rather than it being dismissed for failure to file a response.

Implicitly, Williams is using his averment that he did not receive a prior order

through the mail as an attempt to revive the claims contained within his

second PCRA petition for appellate review.

      In his brief, Williams identifies that the Superior Court sent him a letter,


                                      -6-
J-S29002-20


which reflected that our Court mailed him a March 17, 2017 order. The order

requested responsive action on his second PCRA petition or his appeal faced

dismissal. Williams claims he never received the underlying order, so he had

no way of knowing that he had to file a brief. Williams has additionally affixed

three “inmate’s request to staff member” wherein he requests a copy of the

mail list for legal mail and specifically identifies the March 17, 2017 order from

our Court. See Appellant’s Brief, Ex. C. It appears from the record before us

that Williams was ultimately told that it was for his attorney to request such

documentation. See id.

      As it would appear Williams was not represented by counsel during his

appeal from the denial of his second PCRA petition, it is unclear how such a

request could have been made. Furthermore, the Commonwealth has not

illuminated anything of record, such as presenting us with the mail log

Williams sought, that could serve as a basis to disprove Williams’s allegation.

Therefore, in the interest of caution, we would normally find that Williams was

entitled to a hearing to develop these facts and establish whether

governmental interference impacted his ability to pursue his second PCRA

petition’s appeal. See Commonwealth v. Bennett, 930 A.2d 382, 385-86,

400 (Pa. 2007) (establishing that a petitioner may plead exceptions to the

PCRA’s time-bar to rehabilitate appeal rights to a prior PCRA petition, but that

remand was appropriate for further fact-finding by the PCRA court). However,

even in finding that Williams has pleaded sufficient facts, if found credible, to


                                      -7-
J-S29002-20


qualify for the governmental-interference exception or, we decline to remand

the matter because Williams has not presented this Court with any underlying

claim that is cognizable under the PCRA.2

       Even if Williams’s appellate rights from his second PCRA petition were

restored, his claim would not merit relief. Williams asserts that, because he

was a juvenile at sentencing and even though he did not receive a life

sentence, he is affected by the holdings of both Miller and Montgomery.

Williams maintains that his guilty plea was not voluntarily entered, as the

threat of an unconstitutional sentence of life in prison without parole was used

as a bargaining chip.

       In Miller, the Supreme Court held that “mandatory life without parole

for those under the age of 18 at the time of their crimes violated the Eight

Amendment’s prohibition on ‘cruel and unusual punishments.’” 567 U.S. at

465; see also Montgomery, 136 S.Ct. at 736 (indicating that Miller is a

substantive rule of constitutional law whereby state collateral review courts

must give retroactive effect). Notably, while Miller’s holding established a



____________________________________________


2Despite our conclusion that Williams’s third PCRA petition contained sufficient
allegations, if found credible, to surmount the PCRA’s time-bar for the
purposes of our review of his underlying claim, Williams only dedicated four
sentences in his brief in support of his governmental interference averment
and additionally did not cite to any authorities in violation of Pennsylvania Rule
of Appellate Procedure 2119(b). Therefore, we could have found his attempt
to invoke the governmental interference exception waived. See
Commonwealth v. Tielsch, 934 A.2d 81, 93 (Pa. Super. 2007) (establishing
that undeveloped claims will not be considered on appeal).

                                           -8-
J-S29002-20


bright-line rule that mandatory sentences of life imprisonment without the

possibility of parole are unconstitutional for defendants under the age of

eighteen, see 567 U.S. at 479, it did not prevent a trial court from imposing

a life sentence without parole upon a juvenile. See Commonwealth v. Batts,

163 A.3d 410, 435 (Pa. 2017).

      Here, Williams asserts materially the same claim that he did in his

second PCRA petition wherein the PCRA court rejected his substantive claim

under Miller. See Second PCRA Petition Opinion, 2/24/17, at 1 (“[Williams]

argue[s] that he is entitled to relief under Miller v. Alabama and

Montgomery v. Louisiana because he was 17 years-old at the time of the

crime and the Commonwealth would have sought a sentence of life without

parole had [Williams] gone to trial.”). The gravamen of Williams’s contention

is that under Miller, it was illegal for the Commonwealth to suggest that he

could receive life without the possibility of parole if he went to trial because

such a maximum sentence can no longer be imposed. Williams cites to

Commonwealth v. Hodges for the proposition that if the plea is based on a

maximum sentence that a court does not have the authority to impose, the

entire plea negotiation process is affected and remand is appropriate. See 789

A.2d 764, 767 (Pa. Super. 2002).

      While Williams is correct in his recitation of Hodges’s holding, it is

equally true that Miller does not foreclose on the possibility of a juvenile being

sentenced to life without the possibility of parole. Instead, Miller merely


                                      -9-
J-S29002-20


increases the procedural safeguards associated with imposing a life in prison

sentence on a juvenile. See 567 U.S. at 480 (“Although we do not foreclose a

sentencer’s ability to make that judgment in homicide cases, we require it to

take into account how children are different, and how those differences

counsel against irrevocably sentencing them to a lifetime in prison.”).

Accordingly, as Williams misapprehends the Commonwealth’s ability to

indicate, during plea negotiations, that life without the possibility of parole is

still a viable sentence even after Miller, he was not illegally induced into

pleading to a lesser sentence.

      To the extent that Williams challenges the sentence he actually received,

while there is no question that he was a juvenile at sentencing, Williams did

not receive a term of life imprisonment without the possibility of parole.

Therefore, from that perspective, the holdings of Miller and Montgomery are

wholly inapplicable.

      Accordingly, even if Williams is able to establish governmental

interference under the PCRA’s time-bar exception, we find no merit to his

underlying claim under Miller. Therefore, the PCRA court did not err in

dismissing his petition.

      Order affirmed.

      Judge Pellegrini joins the memorandum.

      Judge Nichols concurs in the result.




                                      - 10 -
J-S29002-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2020




                          - 11 -